ALLOWANCE

Allowable Subject Matter
Claims 1-2, 4-10, 12-16 and 18-20 are allowed.

Examiner’s Comment
The objections to the abstract as set forth on pages 2-3 of the Office Action mailed on 07/13/2021, has been withdrawn by the Examiner in view of newly amended abstract. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “wherein the first fuel quantity is measured at a first time and the second fuel quantity is measured at a second time, wherein the first time and the second time are separated by a first selected time period in response to a fuel flow rate change”.
The closest prior art of record (Cedfors, WO 2014-168564) discloses a transport system including a prime mover, a first fuel tank connected to the prime mover; a first fuel flow sensor measuring a first fuel quantity exiting the first fuel tank; a second fuel flow sensor measuring a second fuel quantity entering the prime mover; a controller in communication with the first and second fuel flow sensors; and an alarm configured to 
Although Cedfors discloses measuring the first and second fuel quantities, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate wherein the first fuel quantity is measured at a first time and the second fuel quantity is measured at a second time, wherein the first time and the second time are separated by a first selected time period in response to a fuel flow rate change. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763